Citation Nr: 0001322	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-20 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


REMAND

A review of the claims file reveals that further development 
is required before adjudication may proceed.

The veteran has asserted entitlement to a higher evaluation 
for his continuing low back disability.  At his most recent 
VA examination in August 1998 he stated that he had low back 
pain and occasional muscle spasms that can be debilitating 
for 1 to 3 days.  Therefore, he argued that his rating should 
be increased to reflect the severity of his symptomatology.

The veteran and his representative contend that the August 
1998 new VA examination is not adequate in this matter.  The 
veteran's representative stated that "although the examiner 
briefly discussed the pain the veteran experiences in his low 
back, [the examiner] did not address the extent of functional 
loss" experienced by the veteran.  The Board agrees with 
this assessment and instructs the RO to obtain a VA 
examination that addresses the functional loss factors 
discussed in DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).

Further, the Board notes that x-rays studies were taken in 
August 1998 and that these records have not been associated 
with the claims file.  Therefore, the RO is instructed to 
obtain these x-ray studies.

Therefore, this case is REMANDED to the RO for the following 
development.

1. The RO should obtain any x-ray studies 
taken in conjunction with the VA 
examination in August 1998 at the VA 
Medical Center in Sioux Falls.

2. The veteran should be afforded a VA 
orthopedic examination to determine 
the severity of the veteran's 
functional loss due to his back 
disability.  The claims folder should 
be made available to the examiner for 
review at the examination.  The 
examiner should specifically address 
issues of functional loss as described 
in DeLuca v. Brown, 8 Vet.App. 202, 
206 (1995).

3. Thereafter, the RO should readjudicate 
the appellant's claim based on the 
additional evidence received.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
and afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate 
review.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence or argument he wishes to have considered in 
connection with his appeal; however, no action is required 
until he is further notified.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




